DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-30 are objected to because of the following informalities:  
In claim 1, line 1, “Cooling” should be changed to --A cooling--,
In claim 1, line 7, “support)” should be changed to --support--,
In claims 12-29, in line 1, “Cooling” should be changed to --The cooling--,
In claim 30, line 1, “Assembly” should be changed to --An assembly--.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “an annular casing of a turbomachine”, and the claim also recites “for example an annular casing of a turbine” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 12-29 are rendered indefinite by the virtue of their dependency on claim 11.
Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

- an axially extending support for attachment to the casing C, 
- at least one circumferentially extending cooling tube T, 
- at least one fastening device, comprising a radially inner part at least partially surrounding the tube T, and a radially outer part fixed to the support, characterised in that the radially outer part of the fastening device is fixed to the support by means of tab with fixing screw. 
Regarding claim 11 and all the claims that depend on claim 11, prior art fails to teach or fairly suggest said connecting means comprising two connecting members, each connecting member comprising a radially extending portion and an axially extending portion, the radial portions of the connecting members facing each other and fixed to each other, the radially outer portion of the fixing member being fixed to said radial portions of the connecting members, the axial portions of the connecting members being fixed to the support and each extending in an opposite axial direction.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US9,869,196B2, US20130028705A1, US7,309,209B2, US20020053837A1, US5,399,066A, US5,100,291A, US4,859,142A, and US4,312,185A are cited to show a cooling device for a turbine engine casing.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745